UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :               02/27/2020
 ALLISON NAVAR, et al.                                        :
                                              Plaintiffs, :
                                                              :   18 Civ. 10476 (LGS)
                            -against-                         :
                                                              :         ORDER
 WALSH CONSTRUCTION COMPANY II,                               :
 LLC, et al.,                                                 :
                                              Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter to Chambers dated July 17, 2020, Defendants requested leave for

Plaintiffs to file in redacted form the memorandum of law and selected exhibits that Plaintiffs

anticipate filing in support of their Motion for Class/Collective Certification;

        WHEREAS, Defendants’ redaction requests were granted by this Court’s Order at Dkt.

No. 85 to prevent the unauthorized dissemination of confidential business information, including

information related to the compensation of non-parties;

        WHEREAS, by letter motion on February 26, 2020, Defendants moved to file the

Opposition to Plaintiffs’ Motion for Class/Collective Certification and supporting documents

with redactions consistent with those previously proposed (Dkt. No. 97). It is hereby

        ORDERED that Defendants’ redaction requests are GRANTED. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the above-referenced documents in redacted form is necessary to prevent the

unauthorized dissemination of confidential business information, including information related to
the compensation of non-parties. It is further

       ORDERED that, by March 2, 2020, Defendants shall publicly file the Opposition to

Plaintiffs’ Motion for Class/Collective Certification and supporting documents in redacted form

on ECF. The documents at Dkt. Nos. 98 and 99 shall remain under seal, and shall be accessible

only to the following attorneys who have appeared in this matter: Lucas Buzzard, Mariann Wang,

Daniel Kirschenbaum, Barbara Hoey, Mark Konkel, Alyssa Smilowitz, Nidhi Srivastava,

Benjamin Sandahl, Amber Spataro and Jacqueline Kalk. The parties are advised that the Court

retains discretion as to whether to afford confidential treatment to redacted information in Orders

and Opinions.

Dated: February 27, 2020
       New York, New York




                                                 2
